Citation Nr: 0719719	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  06-00 231	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to an effective date earlier than September 
13, 2004, for the grant of service connection for prostate 
cancer, status post-operative, secondary to presumed exposure 
to herbicides.

2.  Entitlement to an effective date earlier than September 
13, 2004, for the grant of service connection for erectile 
dysfunction secondary to the prostate cancer due to presumed 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The April 2005 rating decision also denied additional claims 
for service connection for bilateral hearing loss, skin 
cancer of the left eye, right ear, and back, 
post-traumatic stress disorder (PTSD), and depression.  But 
the veteran's Notice of Disagreement (NOD) specifically 
limited his appeal to the effective date assigned for the 
grant of service connection for his prostate cancer and 
residual erectile dysfunction.  So those are the only two 
claims currently at issue.  See 38 C.F.R. §§ 20.200, 20.201 
(2006).

As support for these claims, the veteran testified at a 
hearing at the RO in August 2006 before the undersigned 
Veterans Law Judge of the Board (this type of hearing is 
often referred to as a Travel Board hearing).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran initially filed a claim on September 13, 
2004, for service connection for disability related to his 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date 
earlier than September 13, 2004, for service connection for 
prostate cancer status post operative.  38 U.S.C.A. §§ 1155, 
5107, 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.151, 
3.155, 3.400, 3.816 (2006).

2.  The requirements are not met for an effective date 
earlier than September 13, 2004, for service connection for 
erectile dysfunction.  38 U.S.C.A. §§ 1155, 5107, 5100 (West 
2002); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.400, 3.816 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126) redefined VA's duties to notify and assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005) (Mayfield I), reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006) (Mayfield II), affirmed, 20 Vet. 
App. 537 (2006) (Mayfield III); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlop v. 
Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited 
this holding in Dingess to situations where service 
connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA.  
When, as here, this did not occur until after the VCAA's 
enactment, the veteran is entitled to 
pre-decisional notice on all elements of his underlying claim 
- including in this particular instance as it relates to the 
downstream effective date element.  Moreover, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified, the burden shifts to VA to demonstrate that 
the error was not prejudicial to the claimant.  Id., slip opn 
at 13.



In this particular case, and prior to the initial 
adjudication of the veteran's claim, an October or November 
2004 RO letter provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
underlying claim for service connection, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  The letter was 
undated, but he replied to it in November 2004; so the Board 
may reasonably infer that the RO mailed it in October or 
November 2004.

That initial letter did not inform the veteran how downstream 
disability ratings and effective dates are assigned and the 
type of evidence impacting those downstream determinations.  
It should be borne in mind, however, that the initial letter 
was issued prior to the Court's decision in Dingess/Hartman, 
so obviously it was impossible that the RO would have been 
aware of that requirement.  But shortly after issuance of the 
Court's decision in Dingess, a March 2006 RO letter informed 
the veteran how disability ratings and effective dates are 
assigned and the type of evidence impacting those downstream 
determinations.  Furthermore, after satisfying all of the 
VCAA's notice requirements by providing that additional 
letter, the RO readjudicated his claims in the July 2007 
SSOC.  So his claims have been reconsidered since providing 
fully content-complying VCAA notice, in turn meaning there is 
no prejudice by the Board going ahead and also deciding his 
claims on appeal.  Sanders, supra (All VCAA notice errors are 
presumed prejudicial, and VA must show that any error was 
cured).  See, too, Prickett, 20 Vet. App. at 376; 
Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and the treatment records from the 
private doctor he identified.



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  Indeed, the veteran told the 
RO he had no further evidence to submit in his November 2004 
and April 2006 replies to the VCAA letters.  There is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
him.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to him.  Thus, any such error is harmless and 
does not prohibit consideration of his claim on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

In his various written submissions and at his hearing, the 
veteran articulated his position very forcefully and clearly.  
He asserts that he should be awarded an effective date as of 
the date he learned he had advanced prostate cancer, 
in November 1999.  He explained that he believes he is due 
that consideration because - in his view, the U.S. 
Government denied for many years that herbicides were 
dangerous to the troops who served in Vietnam, and because VA 
did not inform veterans that benefits were available.  He 
argued that VA should have informed private physicians of the 
data known about herbicide-related illnesses and diseases so 
he could have been on the lookout for them.  He explained 
that he was not even aware that he was potentially eligible 
for VA benefits, as he learned only by happenstance, after he 
had defrayed all of his medical expenses through his private 
insurance.

The Board fully understands and acknowledges the veteran's 
sense of disappointment in the way things have played out.  
Unfortunately, though, there is simply no legal basis for 
assigning an earlier effective date, as the Board must apply 
the applicable laws and regulations that govern this 
determination.




Analysis

There is no dispute as to when the veteran first applied for 
VA benefits based on his exposure to herbicides.  The RO 
received his claim for service connection for prostate cancer 
on September 13, 2004.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor." 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be the day following separation from active 
service - if the claim was received within one year after 
separation from service; otherwise, the earliest possible 
effective date will be the date of receipt of the claim.  38 
C.F.R. § 3.400(b)(2)(i).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than September 13, 
2004, for the award of service connection in this instance is 
legally precluded.  The reasons follow.

The record reflects that the veteran was discharged from 
service in April 1970.  As already mentioned, he did not file 
a claim within one year of his discharge, his several reasons 
notwithstanding.  Instead, it was not until September 13, 
2004, that the RO received an application for benefits (VA 
Form 21-526).  38 C.F.R. § 3.400(b)(2)(i).  Thus, this is the 
earliest effective date he can receive.



The Board has already acknowledged the veteran's displeasure 
with how he perceives Vietnam ear veterans have been treated.  
While he is free to disagree with the law and regulation 
governing his claim, he must understand that, although VA 
makes a concerted effort to notify veterans of potential 
entitlement to VA benefits, VA does not have the duty to 
provide a veteran with personal notice of potential 
eligibility for VA benefits.  See Hill v. Derwinski, 2 Vet. 
App. 451 (1991).

The Board must also reject the veteran's representative's 
assertion at the hearing that the veteran's claims fall 
within the purview of a U.S. District Court's decision in 
Nehmer v. United States Veterans Administration, 32 F. Supp. 
2d 1175 (N.D. Cal 1999) (Nehmer II), Nehmer, 712 F. Supp. 
1404 (N.D. Cal 1989) (Nehmer I); see, too, the class action 
Order in Nehmer, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 
2000), and Nehmer et. al. v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).  This line of cases creates a limited 
exception to the statutory provisions governing the 
assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation became 
effective on September 24, 2003.  It is applicable to claims 
where VA had denied compensation for a covered herbicide 
disease in a decision issued between September 25, 1985, and 
May 3, 1989.  It is also applicable to claims for disability 
compensation for the covered herbicide disease that were 
either pending before VA on May 3, 1989, or were received by 
VA between that date and the effective date of the statute or 
regulation establishing a presumption of service connection 
for the covered disease - in this case, prostate cancer.

Prostate cancer was added to the list of diseases associated 
with exposure to herbicide agents on November 7, 1996.  See 
61 Fed. Reg. 57586-57589.



So contrary to the veteran's representative's assertion, the 
veteran does not meet the requirements under the Nehmer 
cases.  He was not denied compensation for prostate cancer 
between September 25, 1985, and May 3, 1989; his claim for 
service connection was not pending before VA on May 3, 1989, 
nor was it received by VA between May 3, 1989, and the 
effective date of the statute or regulation establishing a 
presumption of service connection for prostate cancer; and 
his claim was not received within one year from the date of 
his separation from service.  When none of the requirements 
are met, which is the case here, the effective date of the 
award shall be determined in accordance with 38 C.F.R. §§ 
3.114 and 3.400.  See 38 C.F.R. § 3.816; see, too, Bonner v. 
Nicholson, 19 Vet. App. 188 (2007).

In sum, the regulation allowing for an award of service 
connection for prostate cancer based on a presumption of 
herbicide exposure was enacted prior to both the discovery of 
the veteran's cancer in 1999 and his claim.  Under such 
circumstances, where he did not meet the requirements for the 
award based on prostate cancer at the time of the regulatory 
addition of prostate cancer as a presumptive disease, 
the award of service connection is made effective from the 
date of claim or the date entitlement is shown, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3.400.  Here, 
the claim was not filed until September 13, 2004, which is 
the date the RO awarded service connection.

Thus, applying the statute and the regulations cited above, 
the veteran is not entitled to an effective date earlier than 
September 13, 2004, for the award of service connection.  The 
statute is clear.  It states that the effective date of an 
award based on an original claim for service connection 
"shall not be" prior to the date of receipt of claim.  The 
regulation is also clear.  It states that if the claim is not 
received within one year following separation from service, 
then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The date of entitlement precedes the date 
of the claim here.  Thus, the date of claim as the later date 
is the controlling date for the effective date assigned under 
the factual circumstances of this case.  See id.; see also 38 
U.S.C.A. § 5110(a) (effective date of original claim shall 
not be earlier than the date of receipt of application 
therefor).

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
LaLonde v. West, 12 Vet. App. at 382, citing Hazan v. Gober, 
10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 
391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997). 
Stated differently, based on the facts in this case, an 
effective date earlier than September 13, 2004, date, is 
legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The veteran's effective dates were properly assigned in 
accordance with the applicable law, and the Board is 
constrained to deny his claim.  In light of this finding, 
there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.


ORDER

The claim for an effective date earlier than September 13, 
2004, for the grant of service connection for prostate 
cancer, status post-operative, secondary to presumed exposure 
to herbicides is denied.

The claim for an effective date earlier than September 13, 
2004, for the grant of service connection for erectile 
dysfunction secondary to prostate cancer due to presumed 
exposure to herbicides is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


